

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1







The mailing, delivery or negotiation of this Lease shall not be deemed an offer
to enter into any transaction or to enter into any relationship, whether on the
terms contained herein or on any other terms.  This Lease shall not be binding
upon Landlord, nor shall Landlord have any obligations or liabilities with
respect thereto, or with respect to the premises, unless and until Landlord has
received Tenant’s signed counterparts and executed and delivered this
Lease.  Until such execution and delivery of this Lease, Landlord may terminate
all negotiation and discussion of the subject matter hereof, without causes and
for any reason, without recourse or liability.






LEASE




BY




WAKEFIELD INVESTMENTS, INC.




TO






IMPLANT SCIENCES CORPORATION


Dated:  December 11, 2008



 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS



Page



1.
Identifications
1

2.
The Premises, Parking and Loading
1

3.
The Building and Common Areas
1

4.
Condition of the Premises
1

5.
Term; Early Access
1

6.
Use of the Premises; Licenses and Permits
2

7.
Basic Rent; Additional Rent
2

8.
Taxes….
5

9.
Insurance; Waivers of Claims and Subrogation
6

10.
Utilities..
7

11.
Repairs and Maintenance
7

12.
Compliance with Laws and Regulations
8

13.
Alterations by Tenant; Signage
8

14.
Landlord’s Access
9

15.
Indemnities
9

16.
Casualty Damage
9

17.
Condemnation
10

18.
Landlord’s Covenant of Quiet Enjoyment
11

19.
Tenant’s Obligation to Quit; Holdover
11

20.
Transfers of Tenant’s Interest
12

21.
Transfers of Landlord’s Interest
13

22.
Mortgagees’ Rights
13

23.
Tenant’s Default; Landlord’s Remedies
14

24.
Remedies Cumulative; Waivers
15

25.
Broker….
15

26.
Notices….
16

27.
Estoppel Certificate
16

28.
Bind and Inure; Limited Liability of Landlord
16

29.
Captions
17

30.
Integration
17

31.
Severability; Choice of Law
17

32.
Enforcement of Rights
17

33.
Tenant Covenant Against Hazardous Materials
17

34.
Recording
18

35.
Security Deposit
18

36.
Option to Extend
19

37.
OFAC Compliance
20

38.
Force Majeure
21






 
 
 
i

--------------------------------------------------------------------------------

 

LEASE




1.           Identifications


This Lease is made as of December 11, 2008, by and between WAKEFIELD
INVESTMENTS, INC., a Massachusetts corporation, having an address at P.O. Box
540, Wakefield, Massachusetts 01880 (“Landlord”) and IMPLANT SCIENCE
CORPORATION, a Massachusetts corporation having an address at 107 Audubon Road,
Wakefield, Massachusetts 01880 (“Tenant”).


2.           The Premises: Parking and Loading


In consideration of the Basic Rent, Additional Rent, and other payments and
covenants of Tenant hereinafter set forth, and upon the following terms and
conditions, Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord approximately 23,000 rentable square feet of floor space (measured by
BOMA/ANSI Standards), located as shown on the floor plan attached hereto as
Exhibit A-1 (the “Premises”), in a certain building (the “Building”), which has
been constructed by Landlord, on a certain parcel of land located at 600
Research Drive, Wilmington, Massachusetts (the “Property”), said land is more
particularly described in Exhibit A hereto. The Premises are leased together
with rights, in common with Landlord and all others (including any other tenant
or tenants of the Building or the Property) claiming under Landlord or otherwise
from time to time lawfully entitled thereto, to use the Common Areas, as
hereinafter defined, for their intended purposes.  Tenant shall have
non-exclusive and unreserved access free of charge, and in common with others
from time to time entitled thereto, to approximately three (3.0) parking spaces
per one thousand (1,000) rentable square feet of floor space. Landlord shall
have no responsibility to Tenant, however, to enforce any parking restrictions.
All such use and access to be subject to Landlord’s reasonable rules and
regulations from time to time in effect.


3.           The Building and Common Areas


The Building is a single story brick and glass structure containing
approximately 100,256 rentable square feet of floor space.


The Common Areas shall consist of (i) the common entrance area(s) and all other
such common areas of the Building and (ii) the driveways, walkways, parking
areas and other common areas of the Property.  Landlord reserves the right to
alter the Common Areas from time to time during the Term (as hereinafter
defined) provided that no alteration shall materially reduce the minimum number
of parking spaces available to Tenant as specified in Section 2 above.


4.           Condition of the Premises


The Premises are being leased in their condition AS IS WITHOUT REPRESENTATION OR
WARRANTY by Landlord. Tenant acknowledges that it has inspected the Premises and
common areas of the Building and has found the same satisfactory for their
intended uses. Notwithstanding the foregoing, Landlord represents that (i) the
roof of the Building, and (ii) the heating, ventilation and air conditioning
equipment serving the Premises will be in good working order and condition as of
the Term Commencement Date.


5.           Term; Early Access


The term of this Lease (the “Term”) shall commence on that date (the “Term
Commencement Date”) which is the later to occur of (i) January 1, 2009 or (ii)
the day on which Landlord has delivered
 

--------------------------------------------------------------------------------


 
 possession of the Premises to Tenant. This Lease shall expire, unless earlier
terminated or extended in accordance with the terms hereof, at 11:59 p.m. on
December 31, 2009.  Each calendar year or portion thereof following the Term
Commencement Date shall be defined as a “Lease Year.”  At such time as Landlord
has determined that the Premises are available for Tenant’s occupancy, and
Tenant has paid the security deposit and delivered to Landlord certificates
evidencing that Tenant is maintaining all insurance coverage required under this
Lease, Landlord shall notify Tenant and Tenant shall have reasonable access to
the Premises for the sole purpose of installing Tenant’s business furniture,
fixtures and equipment. Subject to the foregoing, Landlord shall endeavor to
provide such access on or before December 15, 2008 (the date on which such
access is available is the “Early Access Date”). All conditions, covenants and
requirement imposed on Tenant under this Lease (other than the requirement to
pay Basic Rent) shall be in effect from and after the first day of such access.


6.           Use of the Premises; Licenses and Permits


Tenant shall use the Premises only for warehousing, light
manufacturing  research and development and associated office purposes, to the
extent now and hereafter from time to time permitted under applicable laws,
by-laws, ordinances, codes, rules, regulations, orders and other lawful
requirements of governmental bodies having jurisdiction. Tenant, any permitted
subtenants, licensees, invitees and any other users of the Premises shall apply
in their own names for, and obtain and maintain at their own expense, any and
all licenses, permits and other approvals which may be required from
governmental bodies in connection with any particular use of the Premises during
the Term.


7.           Basic Rent; Additional Rent


(a)           Basic Rent.  Tenant shall, beginning on the Term Commencement
Date, and throughout the remaining Term, pay Basic Rent (“Basic Rent”) to
Landlord annually in the amount of $368,000.00 ($16.00 per rentable square foot)
per annum. Except as hereinafter provided, Basic Rent shall be payable in
advance on the first day of each month in equal monthly installments of
$30,666.67 each, during the Term to Landlord at the address set forth above or
such other address as Landlord may hereafter specify by thirty (30) days prior
written notice to Tenant, without counterclaim, set off, deduction or defense.
Notwithstanding the foregoing, (i) Tenant will pay the first three (3) months’
Basic Rent on or before the Early Access Date, and (ii) if and when Tenant
exercises its option to extend the Term of this Lease for the Extended Term (as
provided in Section 36), then the Basic Rent for the then-remainder of the
Initial Term (starting on the date of Tenant’s exercise) shall be adjusted to be
the Fair Market Rental Value of the Premises (as the same shall have been
determined pursuant to Section 36(b) below). After such determination, an
appropriate retroactive adjustment shall be made with respect to the period
between the date of Tenant's exercise of its option and the date of such
determination, and any necessary credits to, or payments by, Tenant shall be
effected.


(b)           Additional Rent.  This Lease is intended by the parties hereto to
be a so-called “net” lease, to the end that the Basic Rent shall be received by
Landlord net of all costs and expenses related to the Premises as set forth in
this Lease, and net of Tenant’s Share, as hereinafter defined, of all Common
Expenses. The same shall be paid to Landlord commencing on the Early Access
Date, and thereafter upon demand as additional rent (sometimes referred to as
“Additional Rent”), in the same manner as Basic Rent.  Tenant’s Share of the
Common Areas of the Building shall at all times be 22.94%, subject to adjustment
to the extent that the size of the Premises is reduced as a result of eminent
domain, fire, accident, or casualty. For the purposes hereof, the term “Park”
shall mean the Building and those other buildings currently owned by Landlord
and numbered 200, 500, 600 and 800 Research Drive.  Landlord shall, in its
commercially reasonable discretion, make such allocations as Landlord may deem
appropriate of expenses between Common Areas of the individual buildings and
those of the Park as a whole. Currently, the Park expenses include the costs of
landscaping Research Drive (of which the Building’s
 
2

--------------------------------------------------------------------------------


 
share is 16.09%), and the costs of maintaining and repairing the water booster
station serving certain buildings in the Park (of which the Building’s share is
19.20%).


In addition to Common Expenses, Tenant shall also pay as Additional Rent,
promptly upon being billed therefor by Landlord, any and all charges, costs,
expenses, and obligations as Landlord may from time to time incur with regard to
the Premises or the operation or maintenance thereof (to the extent not properly
included in Common Expenses), except as otherwise expressly agreed in this
Lease, including, without limiting the generality of the foregoing, reasonable
attorneys’ fees incurred by Landlord in connection with any subleases and
assignments of this Lease requested by Tenant and in connection with the
enforcement of rights and pursuit of the remedies of Landlord under this Lease
(whether during or after the expiration or termination of the Term).


(c)           “Common Expenses” shall mean any and all charges, costs and
expenses of every kind and nature whatever, which Landlord may from time to time
incur and the value, based on competitive rates, of any materials and services
which Landlord may reasonably provide in good faith with respect to the
ownership, operation and maintenance of the Building and the Property,
including, without limitation, any and all costs and expenses incurred by
Landlord in connection with:  (i) making repairs to and undertaking maintenance
of the Building (including fire protection sprinkler and other systems) , the
Park or the Property, including without limitation alterations to the Common
Areas of the Building; (ii) providing utilities, including heat to the Common
Areas of the Building; (iii) providing watering, landscaping and lawn care for
the Park and the Property; (iv) sanding, plowing and removal of snow and ice
from the driveways, walkways and parking areas; (v) lighting for the Park and
the Property;  (vi) maintaining property, liability and other insurance carried
by Landlord, including that required to be maintained by Landlord pursuant to
Paragraph 8 hereof (and including without limitation payment of any
deductibles); (vii) property management fees; and (viii) the reasonable annual
amortized portion of any capital repair, replacement or improvement cost with
respect to the Building, the Park or the Property.  Landlord’s responsibilities
for watering, landscaping, lawn care and for snow removal as provided for herein
shall be completed in a good and workmanlike manner to maintain a professional
appearance.  Snow removal shall include maintaining parking areas and the
driveway serving the Building in usable condition for vehicles and pedestrians
during snow conditions.


(d)           Exclusions.  The following shall not constitute Common Expenses
for the purposes of this Lease; (i) brokerage commissions, advertising costs and
other related expenses incurred in connection with the leasing of the Building;
(ii) repairs, alterations, additions, improvements or replacements made to
rectify or correct any defect in the original design, materials or workmanship
of the Building or Common Areas or to comply with any requirements of any
governmental authority in effect as of the effective date of this Lease
(provided that reasonable wear and tear shall not be considered as a defect in
the design, materials or workmanship); (iii)  costs (to the extent Landlord
actually receives proceeds of insurance or taking compensation, and over and
above any deductible) of repairing any damage and repairs attributable to
condemnation, insured fire or other casualty; (iv) damage and repairs for which
Landlord is reimbursed under any warranty or insurance policy; (v) the cost of
repairs necessitated by the negligence or willful misconduct of Landlord or
Landlord’s employees, contractors or agents; (vi) executive salaries of
Landlord; (vii) salaries of service personnel to the extent that such service
personnel perform services not solely in connection with the management,
operation, repair or maintenance of the Building or Common Areas; (viii)
Landlord’s general overhead expenses not related to the Building; (ix) payments
of principal or interest on any mortgage or other encumbrance including ground
lease payments and points, commissions and legal fees associated with financing;
(x) depreciation; (xi) legal fees, accountants’ fees and other expenses incurred
in connection with disputes with Tenant or other tenants or occupants of the
Building or associated the enforcement of any leases; (xii) costs (including
permit, license and inspection fees) incurred in renovating or otherwise
improving, decorating, painting or altering space for other tenants in the
Building; (xiii) the cost of any service provided to Tenant or other occupants
of the
 
3

--------------------------------------------------------------------------------


 
Building for which Landlord is actually reimbursed; (xiv) property management
fees paid to any entity affiliated with Landlord in excess of three percent (3%)
of the gross revenues of the Building, (xv) any charitable or political
contribution; and (xvi) interest, penalties or other costs arising out of
Landlord’s failure to make timely payments of its obligations.


(e)           Limitations on Collection. Any Common Expenses charged Landlord by
any of its affiliates for goods or services provided to the Building shall not
exceed the prevailing cost thereof that would be charged to Landlord by
non-affiliated parties in arm’s length transactions.  All Common Expenses shall
be directly attributable to the operations, maintenance, management and repair
of the Property and Building and shall be determined in accordance with
generally accepted accounting principles and practices, consistently applied.


(f)           Periodic Payment.  From time to time during the Term of this
Lease, commencing on the Early Access Date, Landlord may, at Landlord’s
election, bill Tenant from time to time for Tenant’s Share of Common Expenses
actually incurred by Landlord (i.e., not billing based on estimated
costs).  Tenant shall pay any such Common Expenses to Landlord as Additional
Rent within thirty (30) days after receipt of any such invoice. Alternatively,
Landlord may from time to time reasonably estimate the amount that will be due
on account of Common Expenses and bill Tenant monthly for the estimated amount
as provided below. If Landlord elects to bill Common Expenses based on
estimates, then commencing on the Early Access Date, Tenant shall, upon receipt
of written notice from Landlord, prepay to Landlord monthly as Additional Rent,
in the same manner as Basic Rent, one twelfth (1/12) of the total of all such
amounts as Landlord may from time to time reasonably estimate will be payable
annually by Tenant under this Paragraph 7, which prepayments shall be applied,
without interest, to such amounts as actually become payable.


Within ninety (90) days after the end of the Lease Year, Landlord shall deliver
to Tenant a written statement of Tenant’s Share of the Common Expenses for such
Lease Year prepared by Landlord from Landlord’s books and records, in reasonable
detail, and computed in accordance with general accounting principles
consistently applied. If on the basis of such statement Tenant owes an amount
that is more or less than the estimated payments for such calendar year
previously made by Tenant, Tenant or Landlord, as the case may be, shall pay the
deficiency to the other party within thirty (30) days after delivery of the
statement or resolution of any objection.  Any such deficiency payable by Tenant
shall be considered Additional Rent for purposes of this Lease.


(g)           Audit.  Landlord shall keep for a period of at least twelve (12)
months after the expiration of each calendar year, accurate records and
supporting documents in connection with Landlord’s annual statement of Common
Expenses. Within sixty (60) days after receipt of any year-end statement
referred to above, and provided Tenant is not then in default under this Lease,
Tenant shall have the right to challenge the accuracy of any Common Expenses,
and, if Tenant gives Landlord notice (within such 60-day period) of any such
challenge (which notice shall set forth in reasonable detail the particular
instances in which Tenant believes such accounting to be in error), Landlord
shall make Landlord’s books and supporting documents for the year in question
available to Tenant and Tenant may inspect the same at Landlord’s management
office at reasonable times upon Tenant’s request. No auditor shall be
compensated in any manner that is based on the amount of any recovery. The
Common Expenses shall be appropriately adjusted on the basis of such audit.


(h)           Interest on Late Payment.  If any payment of Basic Rent or
Additional Rent is not paid to Landlord within any applicable grace period, then
at Landlord’s option, without notice and in addition to all other remedies
hereunder, Tenant shall pay upon demand to Landlord as Additional Rent, interest
thereon at an annual rate of ten percent (10%), to be computed from the date
such Basic Rent or Additional Rent was originally due through the date when paid
in full.  Notwithstanding the foregoing,
 
4

--------------------------------------------------------------------------------


 
such interest shall not be imposed if Tenant shall make payment within 10 days
after notice from Landlord that such payment has not been timely received
provided, however, that in no event shall Landlord be obligated to give more
than two such notices in any 12 month period prior to assessing such interest
against Tenant.


8.           Taxes


Tenant shall pay or cause to be paid to Landlord, from and after the Early
Access Date (or, where appropriate, directly to the authority by which the same
are assessed or imposed, with evidence of such payment to Landlord) as
Additional Rent not later than ten (10) days prior to the date the same are due
or twenty (20) days after receipt of written notice thereof to Tenant, whichever
is later, all taxes and excises upon the personal property and equipment of
Tenant located at the Premises or the Property and the Tenant’s Share of the
Taxes (as hereinafter defined) and the entire amount of any interest, penalties
and costs attributable to delayed payment thereof to the extent such delay is
the fault of Tenant. “Taxes” shall mean any and all real estate taxes,
betterment and special assessments (provided that Landlord shall elect to pay
any such betterment and special assessments over the longest period permitted by
applicable law) or amounts in lieu or in the nature thereof and any other taxes,
levies, water rents, sewer use charges and other excises, franchises, imposts
and charges, general and special of whatever name and nature, and whether or not
now within the contemplation of the parties hereto, which may now or hereafter
be levied, assessed or imposed by The Commonwealth of Massachusetts, the Town of
Wilmington or any other non-federal authority, or become a lien, upon all or any
part of the Property, the Building, the Premises, the use or occupation thereof,
or upon Landlord and Tenant in respect thereof, or upon the basis of rentals
thereof or therefrom, or upon the estate hereby created or upon Landlord by
reason of ownership of the reversion.


Notwithstanding the foregoing, none of the following shall constitute Taxes for
the purposes of this Lease, and nothing contained herein shall be deemed to
require Tenant to pay any of the following: (i) any state, local, federal,
personal or corporate income tax measured by the income of Landlord; (ii) any
estate, inheritance taxes, or gross rental receipts tax; (iii) any franchise,
succession or transfer taxes; (iv) interest on taxes or penalties resulting from
Landlord’s failure to pay taxes (provided that Tenant shall have made all of its
required payments in a timely fashion); provided, however, that if some method
or type of taxation shall replace the current method of assessment of real
estate taxes in whole or in part, or the type thereof, or if additional types of
taxes are imposed upon the Property or Landlord (“New Taxing  Method”), Tenant
agrees that such taxes or other charges shall be deemed to be, and shall be,
Taxes hereunder and Tenant shall pay an equitable share of the same as an
additional charge computed in a fashion consistent with the method of
computation herein provided, to the end that Tenant’s share thereof shall be, to
the maximum extent practicable, comparable to that which Tenant would bear under
the foregoing provisions.  In the event of a New Taxing Method which measures
income to Landlord, Tenant’s share thereof shall be calculated as if the
Property were the only property of Landlord subject to such tax.


Tenant shall, commencing on the Early Access Date and thereafter upon receipt of
written notice from Landlord, prepay to Landlord monthly as Additional Rent, in
the same manner as Basic Rent, one-twelfth (1/12) of the total of all such
amounts as Landlord may from time to time reasonably estimate will be payable
annually by Tenant under this Paragraph 8, which prepayments shall be applied
without interest to such amounts as actually become payable. As soon as any such
amounts so payable are actually determined, Landlord shall deliver to tenant a
written statement thereof, which shall include copies of the bills for the
applicable Taxes. Appropriate adjustments of any overpayment and underpayment
shall be made within thirty (30) days after delivery of the statement.


If Landlord shall receive any Tax refund or reimbursement of Taxes or sum in
lieu thereof with
 
5

--------------------------------------------------------------------------------


 
respect to any tax year, then out of any balance remaining thereof after
deducting Landlord’s expenses reasonably incurred in obtaining such refund,
Landlord shall pay to Tenant, provided there does not then exist a Default of
Tenant, an amount equal to such refund or reimbursement or sum in lieu thereof,
multiplied by Tenant’s Share; provided, that in no event, shall Tenant be
entitled to receive more than the payments made by Tenant on account of Taxes
for such tax year pursuant to this paragraph.


9.           Insurance; Waivers of Claims and Subrogation


Tenant shall, at its own cost and expense, obtain and throughout the Term shall
maintain, with companies qualified to do business in Massachusetts and
reasonably acceptable to Landlord, commercial general liability insurance (with
broad form contractual liability) under which Tenant is named insured and
Landlord (and such other persons as are in privity of estate with Landlord as
may be set out in a notice from time to time) are listed as additional insured
as their respective interests may appear, and insuring on an occurrence basis
against claims for bodily injury, death or property damage occurring to, upon or
about the Premises in limits of $2,000,000 per occurrence /$4,000,000 aggregate
(combined single limit) for bodily injury or death and property damage and
insurance covering contents of, and personal property and trade fixtures located
in, the Premises. Notwithstanding the foregoing, the risk of loss to all
contents of, and personal property and trade fixtures located in, the Premises
is upon Tenant, and Landlord shall have no liability with respect thereto unless
(subject to applicable waivers of claims and subrogation) such loss is due to
the negligence or willful misconduct of Landlord.  The above commercial general
liability insurance policy shall be non-cancelable and non-amenable with respect
to Landlord and Landlord’s said designees without thirty (30) days prior written
notice.  Tenant shall provide Landlord with certificates of insurance evidencing
the foregoing (but in limits of $2,000,000 per occurrence/$4,000,000 aggregate)
and thereafter from time to time at Landlord’s request together with reasonable
evidence of umbrella coverage which increases the limits to $2,000,000 per
occurrence/$4,000,000 aggregate.


Nothing in this Paragraph 9 shall prevent Tenant from carrying any of the
insurance required of Tenant hereunder in the form of a blanket and/or umbrella
insurance policy or policies which cover other properties owned or operated by
Tenant in addition to the Premises.


Landlord shall obtain and throughout the Term shall maintain, with companies
qualified to do business in Massachusetts and reasonably acceptable to Tenant
and any Mortgagees, for the benefit as named insured of Landlord and any
Mortgagees as their respective interests may appear, with losses first payable
to such Mortgagees under a standard mortgagee endorsement: (i) insurance against
lost rentals from the Building for a period of one year; (ii) so-called
“property” insurance against loss or damage to the Building and the Tenant
Improvements such as may result from fire and such other casualties as are
normally covered by an “extended coverage” endorsement, such casualty insurance
to be in an amount equal to the replacement cost of the Building; (iii) boiler
and machinery insurance on any Building steam boilers, pressure vessels and
pressure piping and miscellaneous electrical apparatus, engines, pumps, and
compressors, fans and blowers, with so-called “standard blanket coverage” (15 HP
and over); and (iv) a policy of commercial general liability insurance having a
combined single limit for bodily injury and property damage of not less than One
and One-Half Million Dollars ($1,500,000.00) per occurrence and general
aggregate insurance in an amount of not less than Two Million Dollars
($2,000,000.00).


Landlord and Tenant each hereby release the other from any liability for any
loss or damage to the Building, the Premises or other property and for injury to
or death of persons occurring on the Property or in the Building or the Premises
or in any manner growing out of or connected with Tenant’s use and occupation of
the Premises, the Building or the Property or the condition thereof, whether or
not caused by the negligence or other fault of Landlord, Tenant or their
respective agents, employees, subtenants, licensees, invitees or assignees;
provided, however, that this release (i) shall apply
 
6

--------------------------------------------------------------------------------


 
notwithstanding the indemnities set forth in Paragraph 15, but only to the
extent that such loss or damage to the Building or other property or injury to
or death of persons is covered (or required by this Lease to be covered) by
insurance which protects Landlord or Tenant or both of them as the case may be;
(ii) shall not be construed to impose any other or greater liability upon either
Landlord or Tenant then would have existed in the absence hereof; and (iii)
shall be in effect only to the extent and so long as the applicable insurance
policies waive subrogation and provide that this release shall not affect the
right of the insured to recover under such policies, which clauses shall be
obtained by the parties hereto whenever available. If waivers of subrogation are
not obtainable under a party’s policies or are obtainable only at an additional
cost, said party shall notify the other party which, if it desires to have the
waiver of subrogation, shall pay said additional cost.


10.           Utilities


Landlord shall, at Landlord’s expense, install separate meters to measure gas,
water, and electricity consumption by the Tenant, in which event Tenant shall be
billed for such water and sewer use charges imposed in respect of the usage
indicated by such meter and Tenant shall, at its own cost and expense, arrange
and pay for such utilities provided to the Premises during the Term, including,
without limitation, electricity (including electricity for HVAC, lights and
outlets), gas, water, telephone service, security and fire protection, cleaning
and trash removal. Any new service deposits or fees required by the municipality
or utility shall be paid by Tenant.


11.           Repairs and Maintenance


(a)           Tenant’s Obligation.  From and after the Early Access Date,
Tenant, at its own cost and expense, shall: (i) maintain and make all necessary
repairs and replacements to the electrical, mechanical, heating, ventilating and
air conditioning, plumbing and other systems inside the Premises (or located
outside the Premises but serving the Premises), and shall maintain a service
contract with respect to the heating, ventilating and air conditioning system
and equipment inside the Premises (or located outside the Premises but serving
the Premises) with a company or companies reasonably acceptable to Landlord in
connection therewith; (ii) make any repairs to the Building and the Property
necessitated by the acts or negligence of Tenant or its agents, employees or
invitees; (iii) obtain and maintain a service contract for dumpster service and
janitorial services within the Premises with a company or companies reasonably
acceptable to Landlord, and (iv) make all interior non-structural repairs,
replacements and renewals necessary to keep the Premises in at least as good
condition, order and repair as the same are at the Commencement of the Term or
thereafter may be put, reasonable wear and use and damage by fire or other
casualty only excepted (it being understood, however, that the foregoing
exception for reasonable wear and use shall not relieve Tenant from the
obligation to keep the Premises at least in its current condition, free from
accumulation of dirt, rubbish and other debris).


(b)           Landlord’s Obligations.  From and after the Commencement of and
during the Term, Landlord shall make all repairs, replacements and renewals
necessary: (i) to keep in good and sound condition the structure of the
Building, including but not limited to steel, footings, exterior walls, roof
deck, main sprinkler line, roof membrane, and all underground or under-slab
utilities; (ii) to keep the electrical, mechanical, plumbing, sprinkler and
other systems serving the Building generally or the Common Areas in as good
condition, order and repair as the same are at the commencement of the Term or
thereafter may be put; and (iii) to keep the parking areas, driveways, walkways,
and other improvements on the Property in reasonably good condition, reasonably
free of accumulations of snow, and sanded as appropriate, and to keep all lawns
and landscaped areas of the Property watered, fertilized and neatly trimmed. The
cost of repairing damage by acts or negligence of Tenant or its agents,
employees or invitees shall be charged to Tenant as Additional Rent hereunder
and, without limiting the generality of the foregoing, Tenant shall be
responsible for any loss, cost or damage resulting from
 
7

--------------------------------------------------------------------------------


 
activities on the roof of the Building conducted by Tenant, its agents,
employees and contractors which cause damage to the roof.


12.           Compliance with Laws and Regulations


Tenant shall comply, at its own cost and expense, with: (i) all applicable laws,
by-laws, ordinances, codes, rules, regulations, orders, and other lawful
requirements of governmental bodies having jurisdiction, whether or not
foreseeable, and whether or not they involve any changes in governmental policy,
which are applicable to the Premises, the fixtures and equipment therein and
thereon; (ii) all orders, rules and regulations of the National Board of Fire
Underwriters, or any other body hereafter constituted exercising similar
functions, which may be applicable to the Premises, the fixtures and equipment
therein or thereon or the use thereof; and (iii) the requirements of all
policies of public liability, fire and all other types of insurance at any time
in force with respect to the Premises, the Building or the Property and the
fixtures and equipment therein and thereon.


Without limiting the generality of the foregoing, Tenant shall continually
during the Term of this Lease maintain the Premises in accordance with all laws,
codes and ordinances from time to time in effect and all directions, rules and
regulations of the proper officers of governmental agencies having jurisdiction,
and the standards recommended by the Boston Board of Fire Underwriters, and
shall, at Tenant’s expense, obtain all permits, licenses and the like required
by applicable law.  To the extent that the Premises constitute a “Place of
Public Accommodation” within the meaning of the Americans With Disabilities Act
of 1990, Tenant shall be responsible for making the Premises comply with such
act provided, however, that Landlord shall be responsible for making the
Premises comply with such act to the extent the Premises failed to comply
therewith on the Term Commencement Date.  Landlord is solely responsible for any
exterior or structural modifications which are required by either law or insurer
other than on those required solely on account of Tenant’s particular use of or
activities within the Premises.


13.           Alterations by Tenant; Signage


Tenant shall make no alterations, additions or improvements in or to any portion
of the Premises, the Building or the Property without Landlord’s prior written
consent.  As to any alteration, addition or improvement made by Tenant, Tenant
shall first furnish Landlord with suitable assurances that Tenant will complete
the same at no expense to Landlord and without any mechanics’ or materialmen’s
lien upon the Property. Landlord shall not unreasonably withhold, condition or
delay its consent for interior, non-structural alterations, additions and
improvements to the Premises that do not affect the electrical, mechanical or
plumbing systems or equipment in the Building, and that are consistent with the
use of the Premises as contemplated hereby; provided that any such consent may,
at Landlord’s election, be conditioned upon Tenant being obligated to remove the
same at the expiration or earlier termination of this Lease and to restore the
Premises to its condition prior to such alterations, additions and improvements.


Subject to covenants applicable to the Property and the Town of Wilmington Sign
Regulations/By-Laws and subject to Landlord’s prior written approval, Tenant
shall be permitted to install its name on the exterior monument sign at the
driveway entrance to the Building , as well as appropriate building standard
signage approved by Landlord at the entry doors to the Premises, all as
described in detail in Exhibit B attached hereto and incorporated herein by
reference. The Landlord shall have the right to review and approve all
specifications and sign designs as to size, colors, materials, and method of
affixation. Tenant shall maintain, repair and replace all such signage at its
sole cost and expense, and at Landlord’s election, shall remove all such signage
and fixtures and connections at the expiration or earlier termination of this
Lease.
 
8

--------------------------------------------------------------------------------




 
14.           Landlord’s Access


Tenant shall permit Landlord and any Mortgagees and their authorized
representatives to enter the Premises (i) at all reasonable times during usual
business hours for the purposes of inspecting the same, exercising such other
rights as it or they may have hereunder or under any mortgages and exhibiting
the same to other prospective tenants, purchasers or mortgagees upon at least
twenty-four (24) hours’ prior written notice, and (ii) at any time and without
notice in the event of emergency.


Landlord and any Mortgagee and their respective agents, employees and
contractors shall conduct all of their activities on the Premises in a manner
which does not unreasonably interfere with Tenant’s business or Tenant’s use of
the Premises.


15.           Indemnities


Subject to applicable waivers of claims and rights of subrogation, Tenant shall
protect, defend (with counsel approved by Landlord in its reasonable
discretion), indemnify and save Landlord harmless from and against any and all
claims and liabilities arising from: (i) the conduct or management by Tenant or
by anyone claiming under Tenant of or from any work or thing whatsoever done in
or about the Premises during the Term by Tenant or by anyone claiming under
Tenant and from any condition existing, or any injury to or death of persons or
damage to property occurring or resulting from an occurrence, during the Term in
or about the Premises; and (ii) any breach or default on the part of Tenant in
the performance of any covenant or agreement on the part of Tenant to be
performed pursuant to the terms of this Lease or from any negligent act or
omission on the part of Tenant or any of its agents, employees, subtenants,
licensees, invitees or assignees. Tenant further agrees to indemnify Landlord
from and against all costs, expenses (including reasonable attorneys’ fees) and
other liabilities incurred in connection with any such indemnified claim or
action or proceeding brought thereon, any and all of which, if reasonably
suffered, paid or incurred by Landlord, Tenant shall pay promptly upon receipt
of written demand to Landlord as Additional Rent. Tenant’s duty to indemnify
Landlord under this Paragraph 15 shall survive the expiration and termination of
this Lease with respect to any claims or liability occurring prior to such
expiration or termination.


Notwithstanding the foregoing, nothing herein shall be deemed to require Tenant
to indemnify, defend, protect or hold Landlord harmless from any liability,
obligations, claims, damages, penalties, cause of action, cost or expense to the
extent caused directly or indirectly by the gross negligence or willful
misconduct of Landlord or Landlord’s agents, employees, contractors or invitees.


16.           Casualty Damage


Except as provided below, in the event of partial or total destruction of the
Premises during the Term by fire or other casualty, Landlord shall, at its sole
expense, as promptly as reasonably practicable after receipt of any insurance
proceeds available as a result of such casualty, repair, reconstruct or replace
the portions of the Premises destroyed to the same condition in which they
existed prior to such destruction. During the period of such repair,
reconstruction and replacement and until such time as Tenant’s business may be
fully resumed on the Premises, there shall be an equitable abatement of Basic
Rent and Additional Rent in proportion to the loss of usable floor area in the
Premises.


(a)           Termination.  If the Building or the Premises is so extensively
destroyed by fire or other casualty that the Premises cannot reasonably be
expected to be susceptible of repair, reconstruction or replacement to its
condition immediately prior to such casualty (excluding any additions,
alterations, or improvements constructed by Tenant in the Premises) within a
period of one hundred eighty (180) days from the date work were to commence
thereon, then either party may terminate this Lease immediately
 
9

--------------------------------------------------------------------------------


 
upon notice thereof to the other and the obligation of Tenant, if any, to pay
Basic Rent and Additional Rent to Landlord shall terminate as of the date of
such notice. Landlord shall notify Tenant within thirty (30) days of such event
of damage or destruction whether the Building or the Premises can be fully
repaired or restored to its condition immediately prior to such casualty
(excluding any additions, alterations, or improvements constructed by Tenant in
the Premises) within the one hundred eighty (180) day period. If the Building or
the Premises can be fully repaired or restored to its condition immediately
prior to such casualty (excluding any additions, alterations, or improvements
constructed by Tenant in the Premises) within the one hundred eighty (180) day
period, this Lease shall remain in full force and effect, except that Basic Rent
and Additional Rent shall abate as described above, and Landlord shall, and
subject to the rights of any Mortgages, diligently repair and restore the damage
as soon as possible. In the event of any notice of termination pursuant to this
Paragraph 16, this Lease shall terminate as of, and Basic Rent and Additional
Rent shall be appropriately apportioned through and abated from and after, the
date of such notice of termination. Notwithstanding any of the foregoing to the
contrary, if the Building or the Premises are materially damaged (such that the
Premises cannot reasonably be expected to be so repaired within a period of
ninety (90) days from the date work were to commence thereon), and on the date
of such damage Tenant shall not have already exercised its option to extend the
Term of this Lease for the Extended Term, then either party may terminate this
Lease as provided in the first sentence above.


(b)           Damage or Destruction at End of Term.  If the Building or the
Premises is damaged or destroyed during the last six (6) months of the Term of
the Lease, and the Building or the Premises cannot be fully repaired or restored
by Landlord within thirty (30) days after the date of the damage or destruction,
either Landlord or Tenant may terminate this Lease upon notice to the other,
unless Tenant, within 30 days of the date of the fire or other casualty.


(c)           Notwithstanding anything to the contrary, Landlord shall not
exercise its option to terminate the Lease pursuant to this Section 16 unless
Landlord also terminates the leases of the leases of other tenants in the
Building whose premises were damaged or affected to a similar or greater degree
due to the same occurrence of damage or destruction.


17.           Condemnation


If more than ten percent (10%) of the usable floor area of the Premises, or more
than twenty-five percent (25%) of the parking spaces then available for use by
Tenant shall be taken by eminent domain or appropriated by public authority (and
if Landlord is unable or unwilling to provide a reasonably equivalent area or
number of parking spaces within a reasonable proximity), Landlord or Tenant may
terminate this Lease by giving written notice to the other within thirty (30)
days after such taking or appropriation unless in the case of a taking of
parking spaces, Landlord within thirty (30) days after any such notice of
termination from Tenant gives written notice to Tenant of Landlord’s assumption
of the obligation to replace the parking area so taken with comparable
replacements elsewhere on the Property. In the event of such a termination, this
Lease shall terminate as of the date of Tenant must surrender possession or, if
later, the date Tenant actually surrenders possession, and the Basic Rent and
Additional Rent reserved shall be apportioned and paid to and as of such date.


If part of the Premises is taken or appropriated by public authority as
aforesaid and this Lease is not terminated as set forth above, Landlord shall,
subject to the rights of any Mortgagees, apply any such damages and compensation
awarded (net of the costs and expenses, including reasonable attorneys’ fees,
incurred by Landlord in obtaining the same) to secure and close so much of the
Premises or other improvements constituting part of the Premises as remain and
shall promptly restore the Building and the Premises to the same condition as
they existed immediately prior to such taking or appropriation; and in such
event this Lease shall continue in full force and effect, except that there
shall be an equitable abatement of Basic Rent and Additional Rent in proportion
to the loss of usable floor area in the Premises
 
10

--------------------------------------------------------------------------------


 
after giving effect to such restoration, from and after the date Tenant must
surrender possession or, if later, the date Tenant actually surrenders
possession.


Landlord hereby reserves, and Tenant hereby assigns to Landlord, any and all
interest in and the claims to the entirety of any damages or other compensation
by way of damages which may be awarded in connection with any such taking or
appropriation, except so much of such damages or award as is specifically and
separately awarded to Tenant and expressly attributable to trade fixtures or
moving expenses of Tenant.


Notwithstanding anything to the contrary, Landlord shall not exercise its option
to terminate the Lease pursuant to this Section 17 unless Landlord also
terminates the leases of other tenants in the Building whose premises were
damaged or affected to a similar or greater degree due to the same occurrence of
condemnation.


18.           Landlord’s Covenant of Quiet Enjoyment


Landlord covenants that Tenant, upon paying the Basic Rent and Additional Rent
provided for hereunder and performing and observing all of the other covenants
and provisions hereof, may peaceably and quietly hold and enjoy the Premises for
the Term as aforesaid, without hindrance or ejection by any persons lawfully
claiming under Landlord to have title to the Premises superior to Tenant
subject, however, to all of the terms and provisions of this Lease and to all
matters of record; the foregoing covenant of quite enjoyment is in lieu of any
other covenant of quiet enjoyment, express or implied.


19.           Tenant’s Obligation to Quit; Holdover


Tenant shall, upon the expiration of the Term or earlier termination of this
Lease, leave and peaceably and quietly surrender and deliver to Landlord the
Premises and any replacements or renewals thereof in at least as good condition
as the Premises were in on the Early Access Date, and otherwise in the order,
condition and repair required by Paragraph 11 hereof and the other provisions of
this Lease, except, however, that Tenant shall first remove any trade fixtures
and equipment and any alterations, additions and improvements which Landlord has
required be removed pursuant to the terms of Paragraph 13 hereof (including any
alterations, additions and improvements, for which Landlord’s consent was not
required under Paragraph 13), restoring the Premises in each case to its
condition prior to the installation of such fixtures or the undertaking of such
alterations, additions or improvements, as the case may be, reasonable wear and
tear and damage by casualty or taking excepted.


If Tenant fails to quit the Premises at the expiration of the Term or earlier
termination of this Lease, Tenant shall be a tenant-at-sufferance and shall pay
to Landlord with respect to any holdover period all Additional Rent and a sum
equal to one and a half times the Basic Rent in effect on the last day of the
Term (or the day preceding such earlier termination) (“Holdover Rent”).


The provisions of this Paragraph 19 shall expressly survive the expiration or
earlier termination of this Lease.


20.           Transfers of Tenant’s Interest


(a)           Except as hereinafter set forth, Tenant covenants and agrees that
whether voluntarily, involuntarily, by operation of law or otherwise neither
this Lease nor the term and estate hereby granted, nor any interest herein or
therein, will be assigned, mortgaged, pledged, encumbered or otherwise
transferred, except as provided by Section 20(b) herein below, and that neither
the Premises nor any part thereof will be encumbered in any manner by reason of
any act or omission on the part of Tenant, or used
 
11

--------------------------------------------------------------------------------


 
or occupied or permitted to be used or occupied, by anyone other than Tenant, or
for any use or purpose other than a Permitted Use, or be sublet (which term,
without limitation, shall include granting of concessions, licenses and the
like) in whole or in part, or be offered or advertised for assignment or
subletting without Landlord’s prior written consent, which consent shall not be
unreasonably withheld at any time after Tenant has exercised its option to
extent the Term of this Lease for the Extended Term (it being understood that,
prior to such exercise, Landlord may withhold its consent in its sole
discretion).  Without limiting the foregoing, any agreement pursuant to
which:  (x) Tenant is relieved from the obligation to pay, or a third party
agrees to pay on Tenant’s behalf, all or any portion of Basic Rent, Additional
Rent or other charges due under this Lease; and/or (y) a third party undertakes
or is granted the right to assign or attempt to assign this Lease or sublet or
attempt sublet all or any portion of the Premises, shall for all purposes hereof
be deemed to be an assignment of this Lease and subject to the provisions of
this Paragraph 20.  Unless Tenant is a corporation the stock in which is
publicly traded on one or more exchanges regulated by the Securities and
Exchange Commission, the provisions of this paragraph (a) shall apply to a
transfer (by one or more transfers) of a majority of the stock or partnership
interests or other evidences of ownership of Tenant as if such transfer were an
assignment of this Lease.


Notwithstanding any other provision of Section 20 to the contrary, if and at
each such time as Tenant shall intend to enter into any sublease pursuant to
this Section 20(a), which sublease either (i) covers all or substantially all of
the Premises, or (ii) has a term including options to extend or renew) covering
all or substantially all of the remainder of the Term of this Lease (excluding
any extension options with respect to which Tenant shall not then have exercised
its options), then Tenant shall give Landlord notice of such intent and the
terms of such sublease not earlier than sixty (60), and not later than thirty
(30), days prior to the effective date of such proposed sublease, and Landlord
may (in its sole discretion) elect to terminate this Lease (if less than all or
substantially all of the Premises are covered by such sublease, then such
termination shall affect only that portion of the Premises proposed to be
covered by such sublease) by giving notice to Tenant of such election not later
than fifteen (15) days after receipt of Tenant’s notice and, upon the giving of
such notice by Landlord, this Lease shall terminate with respect to such portion
as of the date on which such sublease would have become effective (or, if later,
on the date on which Landlord’s replacement tenant for the area affected becomes
effective) with the same force and effect as if such date were the date
originally set forth herein as the expiration hereof.  If Landlord shall elect
to terminate this Lease with respect to any portion of the Premises as
hereinabove provided, then (A) from and after the effective date of such
termination, the definitions of Basic Rent, Additional Rent, and Premises shall
be adjusted to reflect that portion of the Premises that remains subject to this
Lease after such termination, and (B) Tenant shall pay to Landlord, as an
additional charge, any costs incurred by Landlord in connection with physically
separating such terminated portion from the remainder of the Premises and
complying with any laws, regulations and requirements of governmental
authorities regarding the creation of multi-tenant floors.


Tenant shall reimburse Landlord as Additional Rent, upon receipt of demand, for
any reasonable costs that may be incurred by Landlord in connection with any
proposed assignment or sublease and any request for consent thereto pursuant to
this subparagraph (a), including without limitation the costs of making
investigations as to the acceptability of any proposed assignee or subtenant and
attorneys’ fees.  No subleasing, assignment or other transfer of this Lease or
the Premises shall affect Tenant’s ongoing and primary liability for performance
of all obligations (including without limitation payments) to be performed by
Tenant under this Lease, and Tenant shall in all cases remain liable for the
same (whether accruing or arising prior to or after such transfer).


(b)           The provisions of paragraph (a) shall not apply to an assignment
of this Lease or sublease of the whole or any portion of the Premises to any
affiliate or subsidiary of Tenant, or to an entity owning Tenant as a
subsidiary, or to any entity resulting from a consolidation or merger of Tenant
with any other entity, or an entity acquiring a majority of Tenant’s issued and
outstanding capital stock or a substantial
 
12

--------------------------------------------------------------------------------


 
portion of Tenant’s physical assets, provided that in any such event, the
assignee or sublessee has a financial condition reasonably acceptable to
Landlord and:


(i)  
Tenant gives Landlord advance written notice describing the transaction and
confirms by written instrument in form reasonably satisfactory to Landlord that,
notwithstanding the transaction, Tenant remains bound by all of the obligations
of Tenant hereunder; and



(ii)  
the assignee agrees directly with Landlord, by written instrument in form
reasonably satisfactory to Landlord, to be bound by all the obligations of
Tenant hereunder including, without limitation, any obligation of assignee to
obtain from Landlord consent to any further assignment and subletting pursuant
to this Section.



(c)           In the event that Tenant shall enter into one or more subleases
pursuant to paragraph (a) above, if the rent and other sums (including without
limitation the fair value of any services provided by such subtenant for Tenant)
on account of any such sublease exceed the Basic Rent and Additional Rent
allocable to that portion of the Premises subject to such sublease, plus actual
out-of-pocket third party expenses reasonably incurred in connection with such
sublease (such expenses to be pro-rated evenly over the term of such sublease),
including without limitation reasonable brokerage commissions actually paid to a
licensed broker, Tenant shall pay to Landlord, as an additional charge, 50% of
such excess, such amount to be paid monthly with payments by Tenant of Basic
Rent hereunder.


21.           Transfers of Landlord’s Interest


Landlord shall have the right from time to time to sell or mortgage its interest
in the Property, the Building and the Premises, to assign its interest in this
Lease, or to assign from time to time the Basic Rent, Additional Rent or other
sums and charges at any time paid or payable hereunder by Tenant to Landlord, to
any Mortgagees or other transferees designated by Landlord. In any such case
Tenant shall pay the Basic Rent, Additional Rent and such other sums and charges
so assigned, subject to the terms of the Lease, upon receipt from Landlord of
written notice, to such Mortgagees and other transferees at the addresses
mentioned in and in accordance with terms of such instruments of designation.


22.           Mortgagees’ Rights


This Lease is and shall be subject and subordinate to any mortgage (and to any
amendments, extensions, increases, refinancing or restructuring thereof) of the
Property, the Building or the Premises, whether such mortgage is filed prior or
subsequent to the execution, delivery or the recording of this Lease or any
notice hereof (the holder from time to time of any such mortgage is hereinafter
called the “Mortgagee”). The foregoing subordination shall be self-operative and
automatically effective as to any existing mortgage or mortgage filed subsequent
to the execution and delivery hereof; provided, that (i) if Tenant so requests,
Landlord shall use commercially reasonable efforts (which shall not include the
obligation to pay any fee or charge or to agree to any less favorable terms or
conditions in the secured indebtedness) to obtain for the benefit of Tenant an
agreement from any future or existing Mortgagee on its standard form then in use
that, for so long as there exists no default beyond applicable grace periods
under this Lease by Tenant, and subject to such Mortgagee’s customary exceptions
and qualifications, the Mortgagee will not, in foreclosing against or taking
possession of the Premises or otherwise exercising its rights under such
mortgage, terminate this Lease or disturb Tenant’s possession of the Premises
hereunder, or words of similar import and (ii) such subordination shall not
otherwise unreasonably restrict or limit the rights or increase the obligations
of Tenant under this Lease. Tenant hereby agrees to execute, acknowledge and
deliver in recordable form such instruments confirming and evidencing the
foregoing subordination as Landlord or any such Mortgagee may from time to time
reasonably require.
 
13

--------------------------------------------------------------------------------




Provided that Tenant has been provided with written notice of such mortgage and
appropriate addresses to which notice should be sent, no notice from Tenant of
any default by Landlord in its obligations shall be valid, and Tenant shall not
attempt to terminate this Lease, withhold Basic Rent or Additional Rent or
exercise any other remedy which may arise by reason of any such default, unless
Tenant first gives such notice to such Mortgagee and provides such Mortgagee
with reasonable time after such notice to cure such default. Tenant shall and
does hereby agree, upon default by Landlord under any mortgage, to attorn to and
recognize the Mortgagee or anyone else claiming under such mortgage, including a
purchaser at a foreclosure sale, upon receipt of written request from a
successor to the interest of Landlord under this Lease, to execute, acknowledge
and deliver in recordable form such evidence of this attornment, and to make
payments of Basic Rent and Additional Rent hereunder directly to the Mortgagee
or any such successor, as the case may be, provided that this Lease shall
continue in full force and effect as a direct lease between such Mortgagee or
successor and Tenant. Tenant may comply with the instructions given it by such
Mortgagee or successor without the need to verify Landlord’s default under the
subject mortgage.  Any Mortgagee may, at any time, by giving written notice to,
and without any further consent from, Tenant, subordinate its mortgage to this
Lease, and thereupon the interest of Tenant under this Lease shall automatically
be deemed to be prior to the lien of such mortgage without regard to the
relative dates of execution. delivery or recording thereof or otherwise.


23.           Tenant’s Default; Landlord’s Remedies


If Tenant shall: (i) default in the payment when due of any Basic Rent,
Additional Rent, or any other charges hereunder, and such default shall continue
for five (5) days after written notice from Landlord of such default; or (ii) if
Tenant shall default in the performance or observance of any of the other
covenants contained in this Lease on Tenant’s part to be performed or observed
and shall fail, within thirty (30) days after written notice from Landlord of
such default, to cure such default, or if such cure cannot reasonably be
completed within thirty (30) days, if Tenant fails promptly to commence such
cure, and thereafter diligently complete it (and in any event within sixty (60)
days following the end of said thirty (30) day period); or (iii) if the estate
hereby created shall be taken on execution, or by other process of law or if
Tenant shall be found, under Title 11 of the United States Code as from time to
time in effect, or under any applicable law, other than said Title 11, of any
jurisdiction relating to the liquidation or reorganization of debtors or to the
modification or alteration of the rights of creditors, to be bankrupt or
insolvent, or an order by a court of competent jurisdiction shall be entered
approving its liquidation or reorganization or any modification or alteration of
the rights of its creditors (which order is not discharged within 60 days after
such entry) or assuming custody of, or appointing a receiver or other custodian
for, all or a substantial part of its property (in every such case, a “Default
of Tenant”); then, and in any of said cases, Landlord may, to the extent
permitted by law, immediately or at any time thereafter and without demand or
notice, terminate this Lease and enter into and upon the Premises, or any part
thereof in the name of the whole, and repossess the same as of Landlord’s former
estate, and, by any lawful means, expel Tenant and those claiming through or
under Tenant and remove its effects without being deemed guilty of any manner of
trespass, and without prejudice to any remedies which might otherwise be used
for arrears of rent or preceding breach of covenant.


No termination or repossession provided for in this Paragraph 23 shall relieve
Tenant or any guarantor of the obligations of Tenant under this Lease of or from
its liabilities and obligations under this Lease, all of which shall survive any
such termination or repossession. In the event of any such termination or
repossession, Tenant shall pay to Landlord either: (i) in advance on the first
day of each month, for what would have been the entire balance of the Term
one-twelfth (1/12) (and a pro rata portion thereof for any fraction of a month)
of the annual Basic Rent, Additional Rent and all other amounts for which Tenant
is obligated hereunder, less, in each case, the actual net receipts by Landlord
by reason of any reletting of the Premises after deducting Landlord’s expenses
in connection with such reletting, including, without limitation, removal,
storage and repair and renovation costs and reasonable brokers’
 
14

--------------------------------------------------------------------------------


 
and attorneys’ fees; or (ii) at the option of Landlord exercisable by Landlord’s
giving notice to Tenant within thirty (30) days after any such termination, an
amount equal to the amount by which the payments of Basic Rent and Additional
Rent reasonably estimated to be payable for the balance of the Term after the
date of the exercise of said option would exceed the payments reasonably
estimated to be the fair rental value of the Premises over such period,
determined as of such date.  Landlord will use reasonable efforts to mitigate
its damages.


Without thereby affecting any other right or remedy of Landlord hereunder,
Landlord may, at its option, cure for Tenant’s account any default by Tenant
hereunder which remains uncured after said thirty (30) days’ notice of default
from Landlord to Tenant, and the cost to Landlord of such cure shall be deemed
to be Additional Rent and shall be paid to Landlord by Tenant with the
installment of Basic Rent next accruing, together with interest thereon, from
the date so expended until the date repaid, at the annual rate of ten percent
(10%). Without thereby affecting any other right or remedy of Landlord
hereunder, Landlord may, at its option, charge Tenant a late charge in the
amount of five percent (5%) of the amount overdue in connection with any Basic
Rent or Additional Rent not paid within five (5) days of the date when due.


24.           Remedies Cumulative; Waivers


Except as stated otherwise herein, the specific remedies to which either party
may resort under the terms of this Lease are cumulative and are not intended to
be exclusive of any other remedies or means of redress to which that party may
be lawfully entitled under any provision of this Lease or otherwise. The failure
of Landlord or Tenant to insist in any one or more instances upon the strict
performance of any of the covenants of this Lease shall not be construed as a
waiver or relinquishment for the future of such covenant. A receipt by Landlord,
or payment by Tenant, of Basic Rent or Additional Rent with knowledge of the
breach of any covenant hereof shall not be deemed a waiver of such breach, and
no waiver, change, modification or discharge by Landlord or Tenant of any
provision in this Lease shall be deemed to have been made or shall be effective
unless expressed in writing and signed by an authorized representative of
Landlord or of Tenant, as the case may be. In addition to the other remedies in
this Lease provided, Landlord or Tenant, as the case may be, shall be entitled
to the restraint by injunction of the covenants, conditions or provisions of
this Lease, or to a decree compelling performance of or compliance with any of
such covenants, conditions or provisions.


25.           Broker


Tenant warrants and represents that it has not dealt with any real estate broker
other than Cushman & Wakefield of Massachusetts, Inc. (the “Landlord’s Broker”)
and CresaPartners Boston ( the “Tenant’s Broker”) in connection with the
Premises or this Lease. Tenant shall indemnify and hold Landlord harmless from
and against any liability for commissions due any real estate broker or finder
other than the Brokers with whom Tenant is claimed to have dealt in connection
with this Lease.


26.           Notices


Any notices or other communications hereunder shall be in writing and delivered
by hand or mailed, postage prepaid, by registered or certified mail, return
receipt requested, or delivered by generally-recognized overnight delivery
service, if to Landlord at the address first set forth above, with a copy to
Stephen T. Langer, Esq., Langer & McLaughlin, LLP, 137 Newbury Street, Boston,
MA 02116, and if to Tenant at the address first set forth above, and if to any
Mortgagee at such address as it may specify by such written notice to Landlord
and Tenant, or at such other address as any of them may from time to time
specify by like notice to the others. Any such notice shall be deemed given when
personally delivered or, if mailed, three business days after having been mailed
as herein provided, unless mailed by
 
15

--------------------------------------------------------------------------------


 
generally-accepted overnight delivery service, in which case notice shall be
deemed given one business day after having been so mailed.


27.           Estoppel Certificate


Each party shall, from time to time, within twenty (20) days after receipt of
written request from the other party or any Mortgagee, execute, acknowledge and
deliver, without charge, to the other party, the Mortgagee or any other person
designated, a statement in writing certifying: (i) that this Lease is unmodified
and in full force and effect (or if there have been modifications, identifying
the same by the date thereof and specifying the nature thereof); (ii) that, to
the knowledge of the certifying party, there exist no defaults (or if there be
any defaults, specifying the same); (iii) the amount of the Basic Rent, the
dates to which the Basic Rent, Additional Rent and other sums and charges
payable hereunder have been paid; (iv) that, to the knowledge of the certifying
party, there exist no claims against the other party hereunder except for the
continuing obligations under this Lease (or if the certifying party has any such
claims, specifying the same); and (v) such other matters as the requesting party
or the Mortgagee may reasonably request.


28.           Bind and Inure; Limited Liability of Landlord


All of the covenants, agreements, stipulations, provisions, conditions and
obligations herein expressed and set forth shall be considered as running with
the land and shall extend to, bind and inure to the benefit of Landlord and
Tenant, which terms as used in this Lease shall include their respective
successors and assigns where the context hereof so admits.


Neither Landlord nor any principal of Landlord shall have any individual or
personal liability for the fulfillment of the covenants, agreements and
obligations of Landlord hereunder, Tenant’s recourse and Landlord’s liability
hereunder for any monetary judgment shall be limited to the Landlord’s interest
in the Property and the Building and the rents accruing therefrom. The term
“Landlord” as used in this Lease shall refer to the owner or owners from time to
time of the Property or the Building, it being understood that no such owner
shall have any liability hereunder for matters arising from and after the date
such owner ceases to have any interest in the Property or the Building, provided
that the successor to such owner expressly assumes in writing the covenants,
agreements and obligations of Landlord hereunder. Landlord shall never be liable
for any consequential, indirect or punitive damages under any
circumstances.  Landlord shall in no event be in default in the performance of
any of Landlord’s obligations hereunder unless and until Landlord shall have
failed to perform such obligations within thirty (30) days, or if such failure
is of such a nature that Landlord cannot reasonably remedy the same within such
thirty (30) day period, Landlord shall fail to commence promptly (and in any
event within such thirty (30) day period) to remedy the same and to prosecute
such remedy to completion with diligence and continuity. To the extent permitted
by law, Tenant expressly waives the benefits of any statute or other law now or
hereafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord’s expense or to terminate this Lease because of Landlord’s
failure to keep the Property in good order, condition and repair.


29.           Captions


The captions for the numbered paragraphs of this Lease are provided for
reference only and they do not constitute a part of this agreement or any
indication of the intentions of the parties hereto.


30.           Integration


All prior written and oral agreements between the parties and all prior
representations made by
 
16

--------------------------------------------------------------------------------


 
either party to the other with respect to the subject matter hereof have been
incorporated in this instrument or otherwise satisfied prior to the execution
hereof.


31.           Severability; Choice of Law


If any provision of this Lease shall be declared to be void or unenforceable
either by law or by a court of competent jurisdiction, the validity or
enforceability of remaining provisions shall not thereby be affected. This Lease
is made under, and shall be construed in accordance with, the laws of The
Commonwealth of Massachusetts.


32.           Enforcement of Rights


All reasonable costs or expenses, including reasonable attorneys’ fees, incurred
by Landlord in connection with amendments to, consents under and subleases and
assignments of this Lease (other than assignments or subleases described in
Paragraph 20(b) above) shall be paid by Tenant to Landlord upon receipt of
written demand. All reasonable costs or expenses, including reasonable
attorney’s fees, incurred by Tenant in connection with amendment to and consents
under this Lease requested by Landlord shall be paid by Landlord to Tenant upon
receipt of written demand.  All reasonable costs or expenses, including
reasonable attorneys’ fees, incurred by a party in enforcing its rights or
remedies hereunder, whether during or after the expiration or termination of the
term, shall be paid by the party prevailing in such enforcement of rights and
remedies.  Moreover, if either party hereto is, without fault on its own part,
made a party to any action instituted by or against the other party to this
Lease due to such other party’s fault, such other party shall indemnify the
party innocently involved and save it harmless against and from all such cost
and expense incurred therein including, without limitation, reasonable
attorneys’ fees. Time shall be of the essence of this Lease.


33.           Covenants Regarding Hazardous Materials


Tenant shall not cause or allow any of its employees, agents, customers,
visitors, invitees, licensees, contractors, assignees or subtenants
(collectively “Tenant’s Parties”) to cause any Hazardous Materials to be brought
on to, used, generated, stored or disposed of, on or about the Property.
Notwithstanding the foregoing, Tenant may store and use (but not manufacture or
dispose of) in the Premises such materials as are customarily used in Tenant’s
business activities to the extent necessary, provided that no such materials
shall exceed the quantity or concentration permitted from time to time by
applicable Hazardous Materials Laws (as defined below). Tenant and all Tenant
Parties shall strictly comply with the requirements of all federal, state or
local laws, rules and regulations relating to Hazardous Materials, including,
without limitation, the Resources Conservation and Recovery Act of 1976
(“RCRA”), 42 U.S.C. Section 6901 et seq.; the Comprehensive Environmental
Response, Liability and Recovery Act, (“CERCLA”), 42 U.S.C. Section 9601 et
seq., 42 U.S.C. Section 2601 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1802 et seq.; and Massachusetts General Laws, Chapters
21C and 21E, and all rules, procedures and regulations promulgated under any of
the foregoing, as such laws, rules and regulations may be amended from time to
time (collectively “Hazardous Materials Laws”). Without limitation, Tenant shall
maintain all required Material Safety Data Sheets, and such other filings and
records as shall be required by Hazardous Materials Laws or by Tenant’s or
Landlord’s insurer(s) or other regulatory bodies. Tenant will provide complete
and accurate information to Landlord regarding such materials upon request
(provided that the Landlord’s right to request such information shall in no way
impose any liability or obligation on Landlord in respect thereof). All such
materials shall be procured, stored, handled, used and disposed of by qualified
(and, where required, licensed) personnel in the manner from time to time
provided by law. Without limiting any of the foregoing, Tenant shall indemnify,
defend by counsel reasonably acceptable to Landlord, protect and hold Landlord
harmless from and against all liabilities, losses, costs and expenses, demands,
 
17

--------------------------------------------------------------------------------


 
causes of action, claims, or judgments (including without limitation diminution
in value and costs of inspecting and detecting such Materials, engineering
costs, filing fees, legal costs, and all costs and expenses of or related to
testing, remediation and removal) suffered by Landlord and directly or
indirectly arising out of (i) the violation of the foregoing covenants and
conditions, or (ii) the use, generation, storage or disposal of Hazardous
Materials by Tenant or any of Tenant’s Parties on the Property (whether or not
in violation of applicable Hazardous Materials Laws). For the purposes hereof,
“Hazardous Materials” shall include, without limitation, any oil or
petroleum-based substances, or other materials or substances, that may pose a
threat to the quality of the environment or to human health or safety, or that
are so designated by Hazardous Materials Laws. Tenant shall promptly reimburse
Landlord for any increase in the premiums for Landlord’s liability or property
insurance that is allocable to Tenant’s activities in the Premises involving
Hazardous Materials.  Tenant’s obligations pursuant to the foregoing indemnity
shall survive the termination of this Lease.


34.           Recording


Tenant agrees not to record this Lease or any notice or memorandum thereof.


35.           Security Deposit
 
On or before the Early Access Date, Tenant will deposit with Lessor a security
deposit (the “Security Deposit”) in the amount of Ninety-Two Thousand Dollars
($92,000.00) to be held by Landlord for the duration of the Lease as security
for the full performance by Tenant of all of the obligations on the part of
Tenant hereunder.  The Security Deposit shall, at the option of Tenant, be in
the form of an irrevocable demand letter of credit (the “Letter of Credit”), in
form and substance reasonably acceptable to Landlord, issued by an FDIC-insured
commercial banking institution reasonably acceptable to Landlord.
 
If the Security Deposit, or any portion thereof, is in the form of cash,
Landlord shall hold the same without liability for interest and without any
obligation to segregate such cash from Landlord’s other funds.  Tenant shall not
mortgage, pledge, grant a security interest in, or otherwise encumber the
Security Deposit.  Landlord shall have the right from time to time, without
prejudice to any other remedy Landlord may have on account thereof, to apply
such Security Deposit, or any part thereof, to Landlord’s damages arising from
any Default of Tenant.  Upon such application, Tenant shall promptly restore the
Security Deposit to its original amount.  Upon the full performance by Tenant of
its obligations hereunder, the Security Deposit, or such amount that shall be
remaining after application of the same hereunder, shall be returned to Tenant
within thirty (30) days after the expiration or earlier termination of this
Lease and surrender of possession of the Premises by Tenant to Landlord at such
time.
 
If the Security Deposit is in the form of a Letter of Credit, such Letter of
Credit shall, throughout the Term, be in full force and in compliance with the
terms of this Lease.  Tenant shall not mortgage, pledge, grant a security
interest in, or otherwise encumber the Letter of Credit or the proceeds of the
same. Landlord shall have the right from time to time, without prejudice to any
other remedy Landlord may have on account thereof, to draw on the Letter of
Credit and apply the proceeds, or any part thereof, to Landlord’s damages
arising from any Default of Tenant (beyond applicable notice and cure periods)
on the part of Tenant.  Upon such application, Tenant shall promptly restore the
Security Deposit to its original amount either by delivering cash or a new
Letter of Credit complying with the provisions hereof to Landlord.  In the event
such Letter of Credit will expire by its terms prior to the end of the Term and
Tenant fails to provide a substitute Letter of Credit at least thirty (30) days
prior to such expiration, then Landlord may draw on the Letter of Credit and
hold the proceeds.  Any portion of the proceeds of the Letter of Credit not
applied to cure a Default of Tenant hereunder shall be held by Landlord as a
cash Security Deposit pursuant to the provision set forth above unless Landlord
shall require a new Letter of Credit
 
18

--------------------------------------------------------------------------------


 
complying with the provisions hereof, in which event the unapplied cash proceeds
shall be promptly returned to Tenant for such purpose.  Upon the full
performance by Tenant of its obligations hereunder, the Letter of Credit (or the
remaining proceeds thereof if previously drawn and not applied to cure a Default
of Tenant hereunder), shall be surrendered to Tenant within thirty (30) days
after the expiration or earlier termination of this Lease and surrender of
possession of the Premises by Tenant to Landlord at such time.
 
36.           Option to Extend


(a)           Provided that, at the time of such exercise, (i) there exists no
Default of Tenant beyond applicable cure periods; (ii) this Lease is still in
full force and effect and Tenant actually occupies the entire Premises; and
(iii) Tenant shall not have sublet any or all of the Premises, Tenant shall have
the right to extend the Term of this Lease as to the Premises originally leased
hereunder for one extended term (the “Extended Term”) of three (3) years.  The
Extended Term shall commence on the day immediately following the expiration
date of the Initial Term, and shall end on the day immediately preceding the
third anniversary of the first day of the Extended Term.  Tenant shall exercise
such option by giving Landlord written notice of its desire to do so, not later
than ninety (90) days prior to the expiration of the Initial Term, it being
agreed that time shall be of the essence with respect to the giving of such
notice.  The giving of such notice shall automatically extend the Term of this
Lease for the Extended Term of this Lease for the Extended Term, and no
instrument of renewal need be executed.  In the event that Tenant fails to give
such notice to Landlord within such time, the Term of this Lease shall
automatically terminate at the end of the Initial Term, and Tenant shall have no
further right or option to extend the Term of this Lease, time being of the
essence.  The Extended Term shall be on all the terms and conditions of this
Lease, except that:  (i) Landlord shall have no obligation to perform or pay for
any construction or improvements to the Premises, with respect to the Extended
Term unless otherwise expressly agreed at the time; and (ii) the Basic Rent for
the Extended Term shall be determined in accordance with Paragraph 36(b).


(b)           The Basic Rent for the Extended Term shall be at a rental rate
equal to the Fair Market Rental Value (in the North Suburban Boston area) of the
Premises as of the commencement of the Extended Term, determined without regard
to Tenant’s right to extend, as agreed by the parties, it being understood that
during the Extended Term, Additional Rent shall continue to be calculated in
accordance with Paragraph 7 of this Lease.


(c)           (i) The term “Fair Market Rental Value” shall mean the annual
fixed rent that a willing tenant would pay and a willing landlord would accept,
each acting in its own best interest and without duress, in an arms-length lease
of the premises in question as of the date (the “Determination Date”) on which
the same is to become effective.  If Landlord and Tenant shall fail to agree
upon the Fair Market Rental Value within sixty (60) days before the
Determination Date, then Landlord and Tenant each shall give notice (the
“Determination Notice”) to the other setting forth their respective
determinations of the Fair Market Rental Value, and, subject to the provisions
of paragraph (ii) below, either party may apply to the American Arbitration
Association or any successor thereto for the designation of an arbitrator
satisfactory to both parties to render a final determination of the Fair Market
Rental Value.  The arbitrator shall be a real estate appraiser or consultant who
shall have at lease ten (10) years’ continuous experience as a commercial real
estate broker or appraiser, and having significant experience with property
similar to the Building in the greater Boston area.  The arbitrator shall
conduct such hearings and investigations as the arbitrator shall deem
appropriate and shall, within thirty (30) days  after having been appointed,
choose one of the determinations set forth in either Landlord’s or Tenant’s
Determination Notice, and that choice by the arbitrator shall be binding upon
Landlord and Tenant.  Each party shall pay its own counsel fees and expenses, if
any, in connection with any arbitration under this paragraph (c), and the
parties shall share equally all other expenses and fees of any such
arbitration.  The determination rendered in
 
19

--------------------------------------------------------------------------------


 
accordance with the provisions of this paragraph (ii) shall be final and binding
in fixing the Fair Market Rental Value.  The arbitrator shall not have the power
to add to, modify, or change any of the provisions of this Lease.


(ii)           In the event that the lower of the two determination of the Fair
Market Rental Value is greater than ninety-five percent (95%) of the higher
determination, then the Fair Market Rental Value shall not be determined by
arbitration, but shall instead be set by taking the average of the
determinations set forth in Landlord’s and Tenant’s Determination Notices. Only
if the lower determination is ninety-five percent (95%) or less of the higher
determination shall the actual determination of Fair Market Rental Value be made
by an arbitrator as set forth in paragraph (i) above.


(iii)           If for any reason the Fair Market Rental Value shall not have
been determined prior to the Determination Date, then, until the Fair Market
Rental Value and, accordingly, the Basic Rent shall have been finally
determined, Tenant shall pay Basic Rent, shall have been finally determined,
Tenant shall pay Basic Rent at the rate quoted by Landlord in Landlord’s
Determination Notice, but subject to the limitations of Paragraph 36(b)
hereof.  Upon final determination of the Fair Market Rental Value, an
appropriate adjustment to the Basic Rent theretofore paid by Tenant from and
after the Determination Date shall be made reflecting such final determination,
and Landlord or Tenant, as the case may be, shall promptly credit or pay,
respective, to the other any overpayment of deficiency, as the case may be, in
the payment of Basic Rent from the Determination Date to the date of such final
determination..


37.           OFAC Compliance


 Tenant represents, warrants and covenants to Landlord that (i) neither Tenant
nor any of its partners, members, principal stockholders or any other
constituent entity either in control of the operation or management of Tenant or
having a controlling financial interest in Tenant has been or will be designated
or named as a terrorist, a “Specially Designated and Blocked Person,” or other
banned or blocked person, entity, nation or transaction pursuant to any law,
order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control or on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11 or at any replacement website or other replacement
official publication of such list (such list, or any such replacement official
publication of such list, the “OFAC List”), or by any Executive Order or the
United States Treasury Department; and (ii) Tenant has not engaged, and will not
engage, in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating, and will not instigate or facilitate, this
transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation. A breach of any Tenant representation, warranty and covenant
contained in this Section shall be an immediate and material Default of Tenant
under this Lease without notice or cure rights.  Tenant hereby agrees to defend,
indemnify and hold harmless Landlord from and against any and all claims,
damages, losses, risks, liabilities and expenses (including reasonable
attorneys’ fees and costs) arising from or related to Tenant’s breach of any of
the foregoing representations, warranties and/or covenants.


38.           Force Majeure


The time for performance of any act required to be done by either party
(specifically excluding the payment of Basic Rent or Additional Rent by Tenant)
shall be extended by a period equal to an delay caused by or resulting from an
act of God, war, civil commotion, fire, casualty, labor difficulties, shortages
of labor or materials or equipment, governmental regulation, act or default of
the other party, or other causes beyond such party’s reasonable control (which
shall not, however, include the availability of funds). The party so affected by
any such delay shall promptly notify the other party, and shall diligently and
continuously use reasonable efforts to minimize the effect of such delay.
 
20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed in duplicate under seal as of the date first above written.




WAKEFIELD INVESTMENTS, INC.




By:           /s/ David Schelzi________________
Name: David Schelzi
Title: President
Hereunto duly authorized




IMPLANT SCIENCES CORPORATION




By:           /s/ Phillip C. Thomas____________
Name: Phillip C. Thomas
Title: President
Hereunto duly authorized



 
 
 
21

--------------------------------------------------------------------------------

 

EXHIBIT A


Property Description




081217_IMX_Form 8K_Exhibit A Image [imxform8kexaimage.jpg]

 
 
 
22

--------------------------------------------------------------------------------

 

081217_IMX_Form 8K_Exhibit A Image 2 [imxform8kexa2image.jpg]

 
 
 
23

--------------------------------------------------------------------------------

 

EXHIBIT A-1


Floor Plan of the Premises















 
 
 
24

--------------------------------------------------------------------------------

 
